Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 16/214,472, filed 12/10/2018, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes as a continuation of the above-cited application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21, 23-25, 27, 29-31, 33 and 35-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2019/0103954; hereinafter Lee).
Regarding claim 21, Lee shows a processor of a user equipment (UE) configured to perform operations (Figure 9 shows the UE to include at least one processor wherein the UE performs in-part the method shown in Figure 5), comprising: 
receiving downlink control information (DCI) from a primary cell (PCell), the DCI associated with a bandwidth part (BWP) of a secondary cell (SCell) (Figure 5; Par. 0090, 0107; noted the base station may activate the SCell with a BWP DCI transmitted on the active BWP of the PCell.  The BWP DCI is received by the UE.) and 
adjusting a set of active BWPs based on the DCI (Figure 5; Par. 0090, 0108; noted the UE 115-b may, at 535, identify the activated BWPs. In some cases, the activated BWPs may be determined based on an index provided in the DCI that indicates a table entry with an associated combination of activated and deactivated BWPs. In some cases, the DCI may include a bitmap that indicates which BWPs are activated and deactivated.).
Regarding claim 23, Lee shows transmitting an acknowledgement (ACK) to the PCell in response to the DCI (Figure 5; Par. 0109; noted UE transmits an ACK to the PCell in response to the DCI.).
Regarding claim 24, Lee shows wherein the UE utilizes a low power mode for the BWP of the SCell prior to the reception of the DCI (Figure 5; Par. 0090, 0100; noted when a single SCell is configured, it starts with the zero BWP and is considered not activated. The base station may activate the SCell with a BWP DCI transmitted on the active BWP of the PCell.).
Regarding claim 25, Lee shows receiving a second different type of DCI, the second different type of DCI comprising an indication of available bandwidth in the shared spectrum (Figure 6 and 16; Par. 0120, 0194; noted receive a second DCI including an indication to switch from the selected BWP to a second selected BWP of the plurality of BWPs, the second DCI excluding a grant of resources of the second selected BWP for the UE.).
Regarding claim 27, Lee shows a user equipment (UE) (Figure 9 shows the UE performing in-part the method shown in Figure 5), comprising: 
a transceiver configured to communicate with a network (Figure 9; noted UE includes a transceiver for communications with the network.); and 
a processor communicatively coupled to the transceiver (Figure 9; noted processor coupled to the transceiver.) and configured to perform operations comprising:
receiving downlink control information (DCI) from a primary cell (PCell), the DCI associated with a bandwidth part (BWP) of a secondary cell (SCell) (Figure 5; Par. 0090, 0107; noted the base station may activate the SCell with a BWP DCI transmitted on the active BWP of the PCell.  The BWP DCI is received by the UE.); and 
adjusting a set of active BWPs based on the DCI (Figure 5; Par. 0090, 0108; noted the UE 115-b may, at 535, identify the activated BWPs. In some cases, the activated BWPs may be determined based on an index provided in the DCI that indicates a table entry with an associated combination of activated and deactivated BWPs. In some cases, the DCI may include a bitmap that indicates which BWPs are activated and deactivated.).
Regarding claims 29, 30 and 31, these claims are rejected based on the same reasoning as presented in the rejection of claims 23, 24 and 25, respectively.
Regarding claim 33, Lee shows processor of a base station configured to perform operations (Figure 13 shows the base station including at least one processor performing in-part the method shown in Figure 5.), comprising: 
transmitting downlink control information (DCI) to a user equipment (UE), the DCI associated with a bandwidth part (BWP) of a secondary cell (SCell), wherein the base station is a primary cell (PCell) (Figure 5; Par. 0090, 0107; noted the base station may activate the SCell with a BWP DCI transmitted on the active BWP of the PCell. Base station includes the PCell.); and 
receiving acknowledgement (ACK) from the UE in response to the DCI (Figure 5; Par. 0109; noted UE transmits an ACK to the PCell in response to the DCI.).
Regarding claims 35 and 36, these claims are rejected based on the same reasoning as presented in the rejection of claims 24 and 25, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22, 26, 28, 32, 34 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Chou et al. (US 2018/0183551; hereinafter Chou).
Regarding claim 22, Lee shows all of the elements except wherein the DCI is UE specific DCI.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Chen.  Specifically, Chen shows wherein the DCI is UE specific DCI (Par. 0059; noted DCI transmitted in UE-specific search space in the control region.).
In view of the above, having the system of Lee, then given the well-established teaching of Chen, it would have been obvious before the effective filing date of the claimed invention to modify the system of Lee as taught by Chen, in order to provide motivation for keeping up with demand for bandwidth increases and lower latencies in communications (Par. 0005 of Chen).
Regarding claim 26, Lee shows all of the elements except wherein the contents of the DCI are cyclic redundancy check (CRC) scrambled by a radio network temporary identifier (RNTI).
However, the above-mentioned claim limitations are well-established in the art as evidenced by Chen.  Specifically, Chen shows except wherein the contents of the DCI are cyclic redundancy check (CRC) scrambled by a radio network temporary identifier (RNTI) (Par. 0052, 0059, 0062; noted based on bits of a corresponding DCI for the UE 515, CRC masking of the DCI (e.g., the CRC is bit-wise performed as a logical operation, e.g., AND, OR or XOR, with each respective bit of an RNTI corresponding to the UE), etc., as described).).
In view of the above, having the system of Lee, then given the well-established teaching of Chen, it would have been obvious before the effective filing date of the claimed invention to modify the system of Lee as taught by Chen, in order to provide motivation to allow legacy control channels (e.g., PDCCH, ePDCCH, etc.) typically used for scheduling data resources of (Par. 0062 of Chen).
Regarding claims 28 and 32, these claims are rejected based on the same reasoning as presented in the rejection of claims 22 and 26, respectively.
Regarding claims 34 and 37, these claims are rejected based on the same reasoning as presented in the rejection of claims 22 and 26, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11064434 B2 - relates to wireless communication networks, and more particularly, to a method and apparatus for improving power consumption for an activated cell in a wireless communication system.
US 20180270713 A1 – relates to cell selection of an inactive wireless device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413